295 F.2d 429
MERIT CLOTHING COMPANY, Appellant,v.Dave L. MADRAY, Appellee.
No. 19091.
United States Court of Appeals Fifth Circuit.
Oct. 24, 1961.

Wm. A. Zorn, Jesup, Ga., for appellant.  John D. Mattox, Jesup, Ga., for appellee.
Before BROWN, GEWIN, and BELL, Circuit Judges.
PER CURIAM.


1
Over the objections of another creditor (the appellant here), the Referee, sustained thereafter by the District Court, allowed the filing of a proof of claim by an accommodation indorser on the bankrupt's note payable to the principal creditor (a bank).  The note was paid off by the indorser subsequent to the filing of the petition for bankruptcy.  No proof of claim had been, or ever was, filed by the principal creditor.  By a timely amendment supported by a detailed affidavit of the principal creditor, it was shown that on payment the note was thereupon assigned so that the indorser became subrogated to the rights of the principal creditor.  This satisfied General Order 21(3) which permits such postbankruptcy assignee to file proof of claim in his own name when it is supported by affidavit of the assignor.  3 Collier, Bankruptcy 57.06, 57.11(1956).


2
Affirmed.